DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger on 7/21/2021.

The application has been amended as follows: 
		In the claims:
			Claim 3, line 3: “body” was replaced by –portion--.
			Claim 3, line 4: “a distal end portion thereof.” was replaced with –the distal end portion of the nozzle unit.—
			Claim 4, line 2: “end portion of the tubular” was replaced with –end portion of the nozzle unit of the tubular--.
			Claim 4, lines 3-4: “portion and the base” was replaced with –portion of the nozzle unit and the base--.
			Claim 5, line 2: “portion penetrates” was replaced with –portion of the nozzle unit penetrates--.



Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: QUINTARD et al. (US 2012/0171385) is considered the closest prior art of record, disclosing removing a liner from a base by injecting liquid nitrogen to a boundary between the base and liner, wherein it would be understood that the liquid evaporates.  However, the prior art of record does not teach or fairly suggest such a method of separation via evaporation of liquid wherein evaporation occurs while the distal end of the nozzle unit penetrates the lining material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745